Title: From John Adams to Benjamin Rush, 18 April 1808
From: Adams, John
To: Rush, Benjamin



Dear Rush
Quincy April 18. 1808.

I have your favour of the 5th. My dear Mrs Adams bids me present her friendly regards to you and Mrs Rush and all your family, and to say to you that she has read your Letter with pleasure excepting what relates to a Gentleman from whom she had before a great Esteem, and all she can Say upon that Subject is that she wished she had not read it.
In my jocular prayer to the Saint I meant No reflection or insinuation against your Church or any other.
I Shall esteem you the more for having become a Christian on a large Scale. Bigotry superstition and Enthusiasm on religious subjects I have long Since Sett at Defyance. I have attended public Worship in all Countries and with all Sects and believe them all much better than no religion, though I have not thought myself obliged to believe all I heard. Religion I hold to be essential to Morals; I never read of an irreligious Character in Greek or Roman History, nor in any other History, nor have I known one in Life, who was not a Rascal. Name one if you can living or dead. I shall be very glad to receive your Creed, as you give me Encouragement to hope.
You have heard the mercantile Maxim “If it is necessary in the Course of commerce to send a ship through the fire, you must run the risque of burning your Sails.” Not all the Politicians of the World, the Pharasees, the Jesuits, the Bramins the Druids, the Romans The Carthaginians the Britons or the French, have ever employed more Subtilty in Negotion than Merchants. We may depend upon it that every device that human Wit can conceive will be employed to evade the Embargo—The 37 Cargoes of Flour at the Havanna therefore are no Surprize to me. I fear that a practice and habit of Smuggling too, will be introduced by this irksome Stagnation.
Tell Mrs Rush, that Mrs A. and Mr A. felicitate themselves in Retirement but not much for that retirement. We have both, been enough at Sea to know that the Midshipmen and even the Passengers and common Sailors in a leaky crazy ship in a Storm Hurricane in the Gulph Stream, are as anxious as the Captain and the Helmsman. The higher Duty and the greater Vigilance and Activity, are a relief from terror, rather than an increase of it. I know not that I was ever more attentive to public affairs, or more concerned about them. You and I have been deceived in conceiving too high an opinion of the Sense and Honesty of our Nation. We are driven up in a Corner, can retreat no farther. Bayonetts and Cannons mouths are at our Bosoms. We are insulted and injured, ridiculed and Scorned by the Belligerent Powers. We have no Defence prepared by Sea and Land: and all this because Tench Coxe and a few other foolish Knaves like him would have it so, and the People would say Amen.
Mr Jefferson has reason to reflect upon himself. How he will get rid of his Remorse in his Retirement I know not. He must know that he leaves the government infinitely worse than he found it and that from his own Error or Ignorance. I wish his Telescopes and Mathematical Instruments, however, may secure his Felicity. But If I have not mismeasured his Ambition, he will be uneasy, and the Sword will cutt away the Scabbard. As he has, however a good Taste for Letters and an ardent curiosity for Science, he may and I hope will find Amusement and consolation from them: for I have no resentment against him, though he has honoured and Salaried almost every Villain he could find who had been an Enemy to me.
Our People will not Suffer the Constitution to operate According to its true Principles, Spirit and design. The Presidents office ought to mediate between the Rich and the Poor. But neither will have it so. Each Party will have the Executive, and Judiciary too wholly and exclusively to itself. The Consequence has been and will be that our Government is a Game at Leap frog. Once in a dozen years there will be a Revolution in Administration. The Democrats will reign for about that Period, and make the President their Slave, then the Aristocrats will leap over their backs and Shoulders, and reign in their turn making the President their Machine. I think instead of opposing Systematically any Administration, running down their Characters and opposing all their Measures right or wrong, We ought to Support every Administration as far as We can in Justice. For my Part I always thought and am Still determined to Support every Administration whenever I think them in the right. I care not whether they call me Federalist, Jacobin or Quid.
That elegant Monument which your Friendship has erected to the Memory of Dr Redman has given much pleasure to your / Friend and Servant

            J Adams
            
            P. S. I have omitted to answer your close question, “Whether Such a Country is worthy of the Patriotism of honest Men? I answer, Such a Country is as worthy as any other Country. Our People are like other People. Our Obligations to our Country never cease but with our Lives. We ought to do all We can. Instead of being Frenchmen or Englishmen; Federalists or Republicans, Jacobins, We ought to be Americans and exert every Nerve to convince and persuade our Country to conquer its Sordid Stinginess, to defend our exposed Cities and prepare a Naval Force. This must be our ultimate resort. The miserable struggle for place and power, must be laid aside, and heart and hand united for defence.The Judgments of heaven cannot be averted, but Dr Rush can mitigate the yellow Fever, and he can do much to guard against that Avarice which is our national Sin, which is most likely to draw down Judgments. An Aristocracy of Wealth, without any Check but a Democracy of Licentiousness is our Curse. I wish that Aristocracy was in a hole, guarded by Hercules with his Club on one Side and an honest People with their Millions of hands on the other. The eternal Intrigues of our monied and Landed and Slaved Aristocracy, are and will be our ruin. I will be neither Aristocrat nor Democrat; without a Mediator between the two. With such a Mediator I will be both. Answer me candidly to this.